DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 1-11 (Group I) which were non-elected without traverse in the Response to Restriction Requirement of 8/30/2021.  When applicant has not retained the right to petition the restriction requirement and the application is otherwise ready for allowance, the claims to the non-elected invention, except for claims directed to non-elected species and non-elected inventions eligible for rejoinder, may be cancelled by an examiner’s amendment, and the application passed to issue (see MPEP § 821.02).  Accordingly, Claims 1-11 are hereby cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authority for the examiner’s amendment to the title may be found in MPEP § 606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment”.
Authority for the examiner’s amendment to the claims may be found in MPEP § 821.02, which states that “[w]hen applicant has not retained the right to petition the restriction requirement and the application is otherwise ready for allowance, the claims to the non-elected invention, except for claims directed to non-elected species and non-elected inventions eligible for rejoinder, may be cancelled by an examiner’s amendment, and the application passed to issue”.

Amendment to the Title
The title is amended as follows:
-- OPTICAL FILM HAVING ORGANIC AND INORGANIC PARTICLES OF DIFFERENT SIZES, AND POLARIZING PLATE COMPRISING SAME --

Amendment to the Claims
Claims 1-11 (Cancelled).

Allowable Subject Matter
Claims 12-14 and 16-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 12, although the prior art discloses various optical films, including:


    PNG
    media_image1.png
    188
    574
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    25
    559
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    22
    140
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    185
    564
    media_image4.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising two chemically different particles having different non-overlapping sizes such that:


    PNG
    media_image5.png
    91
    563
    media_image5.png
    Greyscale


With respect to Claims 13, 14 and 16-18, these claims each depend from Claim 12 and are therefore allowable for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is (571) 272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872